EXHIBIT11.1 STATEMENT OF COMPUTATION OF EARNINGS PER SHARE Three Months Ended Three Months Ended June 30, 2009 June 30, 2008 Earnings Earnings Shares Per Share Shares Per Share (in Thousands) (in Thousands) Basic Weighted Average Shares Outstanding $ ) $ Diluted Average Shares Outstanding Common Stock Equivalents 0 $ ) $ Six Months Ended Six Months Ended June 30, 2009 June 30, 2008 Earnings Earnings Shares Per Share Shares Per Share (in Thousands) (in Thousands) Basic Weighted Average Shares Outstanding $ ) $ Diluted Average Shares Outstanding Common Stock Equivalents 0 $ ) $
